


Exhibit 10.3

 

FIRST LIEN SECURITY AGREEMENT

 

Dated May 31, 2007

 

From

 

The Grantors referred to herein

 

as Grantors

 

To

 

MERRILL LYNCH CAPITAL, a division of MERRILL LYNCH BUSINESS FINANCIAL SERVICES
INC.

 

as Collateral Agent

 

--------------------------------------------------------------------------------


 

T A B L E  O F  C O N T E N T S

 

SECTION 1. Grant of Security

 

2

 

 

 

SECTION 2. Security for Obligations

 

5

 

 

 

SECTION 3. Grantors Remain Liable

 

5

 

 

 

SECTION 4. Delivery and Control of Security Collateral and Chattel Paper

 

5

 

 

 

SECTION 5. Maintaining the Collateral Account; Pledged Deposit Accounts

 

6

 

 

 

SECTION 6. Investing of Amounts in the Collateral Account

 

6

 

 

 

SECTION 7. Release of Amounts

 

6

 

 

 

SECTION 8. Representations and Warranties

 

6

 

 

 

SECTION 9. Further Assurances

 

9

 

 

 

SECTION 10. As to Equipment and Inventory

 

9

 

 

 

SECTION 11. Insurance

 

10

 

 

 

SECTION 12. Post-Closing Changes

 

10

 

 

 

SECTION 13. As to Intellectual Property Collateral

 

10

 

 

 

SECTION 14. Commercial Tort Claims

 

12

 

 

 

SECTION 15. Transfers and Other Liens

 

12

 

 

 

SECTION 16. Collateral Agent Appointed Attorney in Fact

 

12

 

 

 

SECTION 17. Collateral Agent May Perform

 

12

 

 

 

SECTION 18. The Collateral Agent’s Duties

 

12

 

 

 

SECTION 19. As to Receivables and Security Collateral

 

13

 

 

 

SECTION 20. Remedies

 

13

 

 

 

SECTION 21. Indemnity and Expenses

 

14

 

 

 

SECTION 22. Amendments; Waivers; Additional Grantors; Etc.

 

15

 

 

 

SECTION 23. Notices, Etc.

 

15

 

ii

--------------------------------------------------------------------------------


 

SECTION 24. Continuing Security Interest; Assignments under the Credit Agreement

 

51

 

 

 

SECTION 25. Release; Termination

 

16

 

 

 

SECTION 26. Execution in Counterparts

 

16

 

 

 

SECTION 27. Governing Law

 

16

 

Schedules

 

Schedule I

 

-

 

Investment Property

Schedule II

 

-

 

Pledged Deposit Accounts

Schedule III

 

-

 

[Intentionally Omitted].

Schedule IV

 

-

 

Intellectual Property

Schedule V

 

-

 

Commercial Tort Claims

Schedule VI

 

-

 

Location, Chief Executive Office, Type of Organization, Jurisdiction of
Organization and Organizational Identification Number

Schedule VII

 

-

 

Changes in Name, Location, Etc.

Schedule VIII

 

-

 

Locations of Equipment and Inventory

 

Exhibits

 

Exhibit A

 

-

 

[Intentionally Omitted]

Exhibit B

 

-

 

Form of Copyright Security Agreement

Exhibit C

 

-

 

Form of Patent Security Agreement

Exhibit D

 

-

 

Form of Trademark Security Agreement

Exhibit E

 

-

 

Form of Security Agreement Supplement

 

iii

--------------------------------------------------------------------------------


 

FIRST LIEN SECURITY AGREEMENT

 

FIRST LIEN SECURITY AGREEMENT dated May 31, 2007 (this “Agreement”) made by UHS
MERGER SUB, INC., a Delaware corporation (“Merger Sub”), UNIVERSAL HOSPITAL
SERVICES, INC., a Delaware corporation (“UHS”) (prior to the Acquisition, Merger
Sub, and after giving effect to the Acquisition, UHS as the surviving
corporation, shall be referred to as the “Borrower”), and any other Person that
subsequently becomes a party hereto (together with the Borrower, the
“Grantors”), to Merrill Lynch Capital, a division of Merrill Lynch Business
Financial Services Inc., as collateral agent (together with any successor
collateral agent appointed pursuant to Article 9 of the Credit Agreement
referred to below, the “Collateral Agent”) for the Secured Parties (as defined
in the Credit Agreement referred to below).

 

PRELIMINARY STATEMENTS

 

The Borrower and UHS HOLDCO, INC., a Delaware corporation (“Parent”), have
entered into a Credit Agreement dated as of May 31, 2007 (such agreement, as it
may hereafter be amended, amended and restated, supplemented or otherwise
modified from time to time, being the “Credit Agreement”) the Lenders (as
defined in the Credit Agreement), the Initial L/C Issuer (as defined in the
Credit Agreement), the Initial Swing Line Lender (as defined in the Credit
Agreement) and the Administrative Agent (as defined in the Credit Agreement).

 

Each Grantor is the owner of the indebtedness (the “Initial Pledged Debt”) set
forth opposite such Grantor’s name on and as otherwise described in Schedule I
hereto and issued by the obligors named therein.

 

Each Grantor is the owner of the deposit accounts (the “Pledged Deposit
Accounts”) set forth opposite such Grantor’s name on Schedule II hereto.

 

The Borrower will be the owner of an account to be opened at the request of the
Collateral Agent (the “Collateral Account”).

 

The Grantors own the other Collateral described below.

 

It is a condition precedent to the making of Loans by the Lenders and the
issuance of Letters of Credit by the L/C Issuer under the Credit Agreement and
the entry into Secured Hedge Agreements by the Hedge Banks from time to time
that the Grantors shall have granted the security interest contemplated by this
Agreement. Each Grantor will derive substantial direct and indirect benefit from
the transactions contemplated by the Loan Documents.

 

Terms defined in the Credit Agreement and not otherwise defined in this
Agreement are used in this Agreement as defined in the Credit Agreement.
Further, unless otherwise defined in this Agreement or in the Credit Agreement,
terms defined in Article 8 or 9 of the UCC (as defined below) are used in this
Agreement as such terms are defined in such Article 8 or 9. “UCC” means the
Uniform Commercial Code as in effect from time to time in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of the security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York,  “UCC” means the Uniform Commercial Code as in effect from time to
time in such other jurisdiction for purposes of the provisions hereof relating
to such perfection, effect of perfection or non-perfection or priority.

 

NOW, THEREFORE, in consideration of the premises and in order to induce (a) the
Lenders to make Loans and issue Letters of Credit under the Credit Agreement,
(b) Affiliates of the Lenders to incur

 

--------------------------------------------------------------------------------


 

Cash Management Obligations, and (c) the Hedge Banks to enter into Secured Hedge
Agreements from time to time, each Grantor hereby agrees with the Collateral
Agent for the ratable benefit of the Secured Parties as follows:

 

SECTION 1. Grant of Security. Each Grantor hereby grants to the Collateral
Agent, for the ratable benefit of the Secured Parties, a security interest in
such Grantor’s right, title and interest in and to the following, in each case,
as to each type of property described below, whether now owned or hereafter
acquired by such Grantor, wherever located, and whether now or hereafter
existing or arising (collectively, the “Collateral”):

 


(A)           ALL EQUIPMENT IN ALL OF ITS FORMS, INCLUDING, WITHOUT LIMITATION,
ALL MACHINERY, TOOLS, MOTOR VEHICLES, VESSELS, AIRCRAFT, FURNITURE AND FIXTURES,
AND ALL PARTS THEREOF AND ALL ACCESSIONS THERETO, INCLUDING, WITHOUT LIMITATION,
COMPUTER PROGRAMS AND SUPPORTING INFORMATION THAT CONSTITUTE EQUIPMENT WITHIN
THE MEANING OF THE UCC (ANY AND ALL SUCH PROPERTY BEING THE “EQUIPMENT”);


 


(B)           ALL INVENTORY IN ALL OF ITS FORMS, INCLUDING, WITHOUT LIMITATION,
(I) ALL RAW MATERIALS, WORK IN PROCESS, FINISHED GOODS AND MATERIALS USED OR
CONSUMED IN THE MANUFACTURE, PRODUCTION, PREPARATION OR SHIPPING THEREOF, (II)
GOODS IN WHICH SUCH GRANTOR HAS AN INTEREST IN MASS OR A JOINT OR OTHER INTEREST
OR RIGHT OF ANY KIND (INCLUDING, WITHOUT LIMITATION, GOODS IN WHICH SUCH GRANTOR
HAS AN INTEREST OR RIGHT AS CONSIGNEE) AND (III) GOODS THAT ARE RETURNED TO OR
REPOSSESSED OR STOPPED IN TRANSIT BY SUCH GRANTOR), AND ALL ACCESSIONS THERETO
AND PRODUCTS THEREOF AND DOCUMENTS THEREFOR, INCLUDING, WITHOUT LIMITATION,
COMPUTER PROGRAMS AND SUPPORTING INFORMATION THAT CONSTITUTE INVENTORY WITHIN
THE MEANING OF THE UCC (ANY AND ALL SUCH PROPERTY BEING THE “INVENTORY”);


 


(C)           ALL ACCOUNTS (INCLUDING, WITHOUT LIMITATION, HEALTH-CARE-INSURANCE
RECEIVABLES), CHATTEL PAPER (INCLUDING, WITHOUT LIMITATION, TANGIBLE CHATTEL
PAPER AND ELECTRONIC CHATTEL PAPER), INSTRUMENTS (INCLUDING, WITHOUT LIMITATION,
PROMISSORY NOTES), DEPOSIT ACCOUNTS, LETTER-OF-CREDIT RIGHTS, GENERAL
INTANGIBLES (INCLUDING, WITHOUT LIMITATION, PAYMENT INTANGIBLES) AND OTHER
OBLIGATIONS OF ANY KIND, WHETHER OR NOT ARISING OUT OF OR IN CONNECTION WITH THE
SALE OR LEASE OF GOODS OR THE RENDERING OF SERVICES AND WHETHER OR NOT EARNED BY
PERFORMANCE, AND ALL RIGHTS NOW OR HEREAFTER EXISTING IN AND TO ALL SUPPORTING
OBLIGATIONS AND IN AND TO ALL SECURITY AGREEMENTS, MORTGAGES, LIENS, LEASES,
LETTERS OF CREDIT AND OTHER CONTRACTS SECURING OR OTHERWISE RELATING TO THE
FOREGOING PROPERTY (ANY AND ALL OF SUCH ACCOUNTS, CHATTEL PAPER, INSTRUMENTS,
DEPOSIT ACCOUNTS, LETTER-OF-CREDIT RIGHTS, GENERAL INTANGIBLES AND OTHER
OBLIGATIONS, TO THE EXTENT NOT REFERRED TO IN SUBSECTION (D) OR (E) BELOW, BEING
THE “RECEIVABLES,” AND ANY AND ALL SUCH SUPPORTING OBLIGATIONS, SECURITY
AGREEMENTS, MORTGAGES, LIENS, LEASES, LETTERS OF CREDIT AND OTHER CONTRACTS
BEING THE “RELATED CONTRACTS”);


 


(D)           THE FOLLOWING (COLLECTIVELY, THE “SECURITY COLLATERAL”):


 


(I)            THE INITIAL PLEDGED DEBT AND THE INSTRUMENTS, IF ANY, EVIDENCING
THE INITIAL PLEDGED DEBT, AND ALL INTEREST, CASH, INSTRUMENTS AND OTHER PROPERTY
FROM TIME TO TIME RECEIVED, RECEIVABLE OR OTHERWISE DISTRIBUTED IN RESPECT OF OR
IN EXCHANGE FOR ANY OR ALL OF THE INITIAL PLEDGED DEBT;


 


(II)           ALL ADDITIONAL INDEBTEDNESS FROM TIME TO TIME OWED TO SUCH
GRANTOR (SUCH INDEBTEDNESS, TOGETHER WITH THE INITIAL PLEDGED DEBT, BEING THE
“PLEDGED DEBT”) AND THE INSTRUMENTS, IF ANY, EVIDENCING SUCH INDEBTEDNESS, AND
ALL INTEREST, CASH, INSTRUMENTS AND OTHER PROPERTY FROM TIME TO TIME RECEIVED,
RECEIVABLE OR OTHERWISE DISTRIBUTED IN RESPECT OF OR IN EXCHANGE FOR ANY OR ALL
OF SUCH INDEBTEDNESS;


 


(E)           CONTRACTS;

 

--------------------------------------------------------------------------------


 


(F)            THE FOLLOWING (COLLECTIVELY, THE “ACCOUNT COLLATERAL”):


 


(I)            THE PLEDGED DEPOSIT ACCOUNTS, THE COLLATERAL ACCOUNT AND ALL
FUNDS FROM TIME TO TIME CREDITED THERETO (INCLUDING WITHOUT LIMITATION, ALL CASH
EQUIVALENTS), AND ALL CERTIFICATES AND INSTRUMENTS, IF ANY, FROM TIME TO TIME
REPRESENTING OR EVIDENCING THE PLEDGED DEPOSIT ACCOUNTS OR THE COLLATERAL
ACCOUNT;


 


(II)           ALL PROMISSORY NOTES, CERTIFICATES OF DEPOSIT, CHECKS AND OTHER
INSTRUMENTS FROM TIME TO TIME DELIVERED TO OR OTHERWISE POSSESSED BY THE
COLLATERAL AGENT FOR OR ON BEHALF OF SUCH GRANTOR IN SUBSTITUTION FOR OR IN
ADDITION TO ANY OR ALL OF THE THEN EXISTING ACCOUNT COLLATERAL; AND


 


(III)          ALL INTEREST, DIVIDENDS, DISTRIBUTIONS, CASH, INSTRUMENTS AND
OTHER PROPERTY FROM TIME TO TIME RECEIVED, RECEIVABLE OR OTHERWISE DISTRIBUTED
IN RESPECT OF OR IN EXCHANGE FOR ANY OR ALL OF THE THEN EXISTING ACCOUNT
COLLATERAL; AND


 


(G)           THE FOLLOWING (COLLECTIVELY, THE “INTELLECTUAL PROPERTY
COLLATERAL”):


 


(I)            ALL PATENTS, PATENT APPLICATIONS, UTILITY MODELS AND STATUTORY
INVENTION REGISTRATIONS, ALL INVENTIONS CLAIMED OR DISCLOSED THEREIN AND ALL
IMPROVEMENTS THERETO (“PATENTS”);


 


(II)           ALL TRADEMARKS, SERVICE MARKS, DOMAIN NAMES, TRADE DRESS, LOGOS,
DESIGNS, SLOGANS, TRADE NAMES, BUSINESS NAMES, CORPORATE NAMES AND OTHER SOURCE
IDENTIFIERS, WHETHER REGISTERED OR UNREGISTERED (PROVIDED THAT NO SECURITY
INTEREST SHALL BE GRANTED IN UNITED STATES INTENT-TO-USE TRADEMARK APPLICATIONS
TO THE EXTENT THAT, AND SOLELY DURING THE PERIOD IN WHICH, THE GRANT OF A
SECURITY INTEREST THEREIN WOULD IMPAIR THE VALIDITY OR ENFORCEABILITY OF SUCH
INTENT-TO-USE TRADEMARK APPLICATIONS UNDER APPLICABLE FEDERAL LAW), TOGETHER, IN
EACH CASE, WITH THE GOODWILL SYMBOLIZED THEREBY (“TRADEMARKS”);


 


(III)          ALL COPYRIGHTS, INCLUDING, WITHOUT LIMITATION, COPYRIGHTS IN
COMPUTER SOFTWARE (AS HEREINAFTER DEFINED), INTERNET WEB SITES AND THE CONTENT
THEREOF, WHETHER REGISTERED OR UNREGISTERED (“COPYRIGHTS”);


 


(IV)          ALL COMPUTER SOFTWARE, PROGRAMS AND DATABASES (INCLUDING, WITHOUT
LIMITATION, SOURCE CODE, OBJECT CODE AND ALL RELATED APPLICATIONS AND DATA
FILES), FIRMWARE AND DOCUMENTATION AND MATERIALS RELATING THERETO, TOGETHER WITH
ANY AND ALL MAINTENANCE RIGHTS, SERVICE RIGHTS, PROGRAMMING RIGHTS, HOSTING
RIGHTS, TEST RIGHTS, IMPROVEMENT RIGHTS, RENEWAL RIGHTS AND INDEMNIFICATION
RIGHTS AND ANY SUBSTITUTIONS, REPLACEMENTS, IMPROVEMENTS, ERROR CORRECTIONS,
UPDATES AND NEW VERSIONS OF ANY OF THE FOREGOING (“COMPUTER SOFTWARE”);


 


(V)           ALL CONFIDENTIAL AND PROPRIETARY INFORMATION, INCLUDING, WITHOUT
LIMITATION, KNOW-HOW, TRADE SECRETS, MANUFACTURING AND PRODUCTION PROCESSES AND
TECHNIQUES, INVENTIONS, RESEARCH AND DEVELOPMENT INFORMATION, DATABASES AND
DATA, INCLUDING, WITHOUT LIMITATION, TECHNICAL DATA, FINANCIAL, MARKETING AND
BUSINESS DATA, PRICING AND COST INFORMATION, BUSINESS AND MARKETING PLANS AND
CUSTOMER AND SUPPLIER LISTS AND INFORMATION (COLLECTIVELY, “TRADE SECRETS”), AND
ALL OTHER INTELLECTUAL, INDUSTRIAL AND INTANGIBLE PROPERTY OF ANY TYPE,
INCLUDING, WITHOUT LIMITATION, INDUSTRIAL DESIGNS AND MASK WORKS;


 


(VI)          ALL REGISTRATIONS AND APPLICATIONS FOR REGISTRATION FOR ANY OF THE
FOREGOING, INCLUDING, WITHOUT LIMITATION, THOSE REGISTRATIONS AND APPLICATIONS
FOR REGISTRATION SET FORTH IN

 

--------------------------------------------------------------------------------


 


SCHEDULE IV HERETO, TOGETHER WITH ALL REISSUES, DIVISIONS, CONTINUATIONS,
CONTINUATIONS-IN-PART, EXTENSIONS, RENEWALS AND REEXAMINATIONS THEREOF;


 


(VII)         ALL TANGIBLE EMBODIMENTS OF THE FOREGOING, ALL RIGHTS IN THE
FOREGOING PROVIDED BY INTERNATIONAL TREATIES OR CONVENTIONS, ALL RIGHTS
CORRESPONDING THERETO THROUGHOUT THE WORLD AND ALL OTHER RIGHTS OF ANY KIND
WHATSOEVER OF SUCH GRANTOR ACCRUING THEREUNDER OR PERTAINING THERETO;


 


(VIII)        ALL AGREEMENTS, PERMITS, CONSENTS, ORDERS AND FRANCHISES RELATING
TO THE LICENSE, DEVELOPMENT, USE OR DISCLOSURE OF ANY OF THE FOREGOING TO WHICH
SUCH GRANTOR, NOW OR HEREAFTER, IS A PARTY OR A BENEFICIARY (ALL OF THE
FOREGOING COLLECTIVELY REFERRED TO AS “IP AGREEMENTS”); AND


 


(IX)           ANY AND ALL CLAIMS FOR DAMAGES AND INJUNCTIVE RELIEF FOR PAST,
PRESENT AND FUTURE INFRINGEMENT, DILUTION, MISAPPROPRIATION, VIOLATION, MISUSE
OR BREACH WITH RESPECT TO ANY OF THE FOREGOING, WITH THE RIGHT, BUT NOT THE
OBLIGATION, TO SUE FOR AND COLLECT, OR OTHERWISE RECOVER, SUCH DAMAGES;


 


(H)           THE COMMERCIAL TORT CLAIMS DESCRIBED IN SCHEDULE V HERETO
(TOGETHER WITH ANY COMMERCIAL TORT CLAIMS AS TO WHICH THE GRANTORS HAVE COMPLIED
WITH THE REQUIREMENTS OF SECTION 14, THE “COMMERCIAL TORT CLAIMS COLLATERAL”);


 


(I)            ALL BOOKS AND RECORDS (INCLUDING, WITHOUT LIMITATION, CUSTOMER
LISTS, CREDIT FILES, PRINTOUTS AND OTHER COMPUTER OUTPUT MATERIALS AND RECORDS)
OF SUCH GRANTOR PERTAINING TO ANY OF THE COLLATERAL; AND


 


(J)            ALL PROCEEDS OF, COLLATERAL FOR, INCOME, ROYALTIES AND OTHER
PAYMENTS NOW OR HEREAFTER DUE AND PAYABLE WITH RESPECT TO, AND SUPPORTING
OBLIGATIONS RELATING TO, ANY AND ALL OF THE COLLATERAL (INCLUDING, WITHOUT
LIMITATION, PROCEEDS, COLLATERAL AND SUPPORTING OBLIGATIONS THAT CONSTITUTE
PROPERTY OF THE TYPES DESCRIBED IN SUBSECTIONS (A) THROUGH (I) OF THIS SECTION
1) AND, TO THE EXTENT NOT OTHERWISE INCLUDED, ALL (A) PAYMENTS UNDER INSURANCE
(WHETHER OR NOT THE COLLATERAL AGENT IS THE LOSS PAYEE THEREOF), OR ANY
INDEMNITY, WARRANTY OR GUARANTY, PAYABLE BY REASON OF LOSS OR DAMAGE TO OR
OTHERWISE WITH RESPECT TO ANY OF THE FOREGOING COLLATERAL, AND (B) CASH.


 

Notwithstanding anything herein to the contrary, this Agreement shall not
constitute a grant of security interest in (and the term “Collateral” shall be
deemed not to include) (A) any lease, license, contract, property rights or
agreement to which any Grantor is a party or any of its rights or interests
thereunder, to the extent that and for so long as (but only for so long as), the
grant of such security interest shall (1) constitute or result in the
abandonment, invalidation or unenforceability under applicable law of any right,
title or interest of any Grantor therein or (2) constitute or result in a
material breach or termination pursuant to the terms of, or a material default,
under, any such lease, license, contract, property rights or agreement (other
than to the extent that any such term would be rendered ineffective pursuant to
Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision or
provisions)); (B) any Equipment owned by any Grantor that is subject to a
purchase money Lien or a Capitalized Lease (as defined in the Credit Agreement)
permitted pursuant to the Credit Agreement if the contract or other agreement in
which such Lien is granted (or in the documentation providing for such
Capitalized Lease) prohibits the creation of any other Lien on such Equipment,
but only, in each case, to the extent and for so long as (but only for so long
as), the Indebtedness (as defined in the Credit Agreement) secured by the
applicable Lien or the applicable Capitalized Lease has not been repaid in full
or the applicable prohibition has not otherwise been removed or terminated;
provided that any proceeds, substitutions or replacements of any property
included in subclauses (A) and (B) above shall not be excluded (unless such
proceeds, substitutions or replacements would itself constitute property
excluded under subclause (A) or (B)); (C) any Equity Interests or investment
property in any subsidiary or joint

 

--------------------------------------------------------------------------------


 

venture; or (D) motor vehicles and other assets subject to certificates of title
and letter of credit rights, and assets requiring perfection through control
agreements (other than deposit accounts (excluding any payroll, trust, petty
cash, zero balance and tax withholding accounts).

 

SECTION 2. Security for Obligations. This Agreement secures, in the case of each
Grantor, the payment of all Obligations of such Grantor now or hereafter
existing under the Loan Documents and all Cash Management Obligations and
Secured Hedge Obligations of such Grantor, whether direct or indirect, absolute
or contingent, and whether for principal, reimbursement obligations, interest,
fees, premiums, penalties, indemnifications, contract causes of action, costs,
expenses or otherwise (all such Obligations being the “Secured Obligations”).
Without limiting the generality of the foregoing, this Agreement secures, as to
each Grantor, the payment of all amounts that constitute part of the Secured
Obligations and would be owed by such Grantor to any Secured Party under the
Loan Documents, but for the fact that they are unenforceable or not allowable
due to the existence of a bankruptcy, reorganization or similar proceeding
involving a Loan Party.

 

SECTION 3. Grantors Remain Liable. Anything herein to the contrary
notwithstanding, (a) each Grantor shall remain liable under the contracts and
agreements included in such Grantor’s Collateral to the extent set forth therein
to perform all of its duties and obligations thereunder to the same extent as if
this Agreement had not been executed, (b) the exercise by the Collateral Agent
of any of the rights hereunder shall not release any Grantor from any of its
duties or obligations under the contracts and agreements included in the
Collateral and (c) no Secured Party shall have any obligation or liability under
the contracts and agreements included in the Collateral by reason of this
Agreement or any other Loan Document, nor shall any Secured Party be obligated
to perform any of the obligations or duties of any Grantor thereunder or to take
any action to collect or enforce any claim for payment assigned hereunder.

 

SECTION 4. Delivery and Control of Security Collateral and Chattel Paper. (a) 
All instruments representing or evidencing Security Collateral in excess of
$500,000 in principal amount individually shall be delivered to and held by or
on behalf of the Collateral Agent pursuant hereto and shall be in suitable form
for transfer by delivery, or shall be accompanied by duly executed instruments
of transfer or assignment in blank, all in form and substance reasonably
satisfactory to the Collateral Agent. Upon the occurrence and during the
continuance of (x) an Event of Default, the Collateral Agent shall have the
right, at any time, to (i) transfer to or to register in the name of the
Collateral Agent or any of its nominees any or all of the Security Collateral
and (ii) exchange instruments representing or evidencing Security Collateral for
instruments of smaller or larger denominations; provided that the Collateral
Agent provides written notice to the applicable Grantor. If any Grantor has
possession of any Chattel Paper representing monetary obligations in excess of
$500,000, such Chattel Paper shall be marked with the following legend: “This
writing and the obligations evidenced or secured thereby are subject to the
security interest of Merrill Lynch Capital, a division of Merrill Lynch Business
Financial Services Inc., as Collateral Agent, for the benefit of the Collateral
Agent and certain Lenders”. If any Grantor has possession of any electronic
chattel paper representing monetary obligations in excess of $500,000, each
Grantor shall take all steps necessary to grant the Collateral Agent control of
all such electronic chattel paper in accordance with the UCC and all
“transferable records” as defined in each of the Uniform Electronic Transactions
Act and the Electronic Signatures in Global and National Commerce Act.

 


(B)           UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, THE COLLATERAL AGENT SHALL HAVE THE RIGHT TO TRANSFER TO OR TO REGISTER
IN THE NAME OF THE COLLATERAL AGENT OR ANY OF ITS NOMINEES ANY OR ALL OF THE
SECURITY COLLATERAL.


 


(C)           UPON THE REQUEST OF THE COLLATERAL AGENT UPON THE OCCURRENCE AND
DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, EACH GRANTOR WILL NOTIFY EACH
ISSUER OF SECURITY COLLATERAL GRANTED BY IT HEREUNDER THAT SUCH SECURITY
COLLATERAL IS SUBJECT TO THE SECURITY INTEREST GRANTED HEREUNDER.

 

--------------------------------------------------------------------------------


 

SECTION 5. Maintaining the Collateral Account; Pledged Deposit Accounts. So long
as any Loan or any other Obligation of any Loan Party under any Loan Document
shall remain unpaid (other than contingent indemnification obligations not yet
accrued and payable and which by their terms survive termination of the Loan
Document), any Letter of Credit shall be outstanding, or any Lender shall have
any Commitment (provided that Letters of Credit shall be deemed no longer
outstanding hereunder in accordance with the Cash Collateralization or
back-to-back letter of credit provisions set forth in Section 2.03(g) of the
Credit Agreement):

 


(A)           EACH GRANTOR WILL MAINTAIN THE COLLATERAL ACCOUNT AND THE PLEDGED
DEPOSIT ACCOUNTS ONLY WITH THE FINANCIAL INSTITUTION ACTING AS COLLATERAL AGENT
HEREUNDER OR WITH A BANK (A “PLEDGED ACCOUNT BANK”) THAT HAS AGREED WITH SUCH
GRANTOR AND THE COLLATERAL AGENT TO COMPLY, UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, AND UPON A RECEIPT OF NOTICE OF EXCLUSIVE
CONTROL, TO COMPLY WITH INSTRUCTIONS ORIGINATED BY THE COLLATERAL AGENT
DIRECTING THE DISPOSITION OF FUNDS IN SUCH DEPOSIT ACCOUNT WITHOUT THE FURTHER
CONSENT OF SUCH GRANTOR, SUCH AGREEMENT TO BE IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE COLLATERAL AGENT (A “DEPOSIT ACCOUNT CONTROL AGREEMENT”);
PROVIDED, HOWEVER, THIS SECTION 5(A) SHALL NOT APPLY TO DEPOSIT ACCOUNTS (I) TO
THE EXTENT THE AVERAGE DAILY BALANCE, MEASURABLE OVER A TRAILING 30 DAY PERIOD
ON DEPOSIT IN EACH SUCH DEPOSIT ACCOUNT DOES NOT EXCEED $50,000 AT ANY TIME OR
(II) OPERATED SOLELY AS A PAYROLL ACCOUNT, ZERO BALANCE ACCOUNT OR TAX
WITHHOLDING ACCOUNT. EACH GRANTOR AGREES THAT AT NO TIME SHALL THE AVERAGE DAILY
BALANCE, MEASURABLE OVER A TRAILING 30 DAY PERIOD, ON DEPOSIT IN ALL DEPOSIT
ACCOUNTS FOR WHICH THERE IS NOT IN EFFECT A DEPOSIT ACCOUNT CONTROL AGREEMENT
EXCEED $250,000.


 


(B)           IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED OR BE CONTINUING, THE
COLLATERAL AGENT MAY, AT ANY TIME AND WITHOUT NOTICE TO, OR CONSENT FROM, THE
GRANTOR, TRANSFER, OR DIRECT THE TRANSFER OF FUNDS FROM THE PLEDGED DEPOSIT
ACCOUNTS OR THE COLLATERAL ACCOUNT TO SATISFY THE GRANTOR’S OBLIGATIONS UNDER
THE LOAN DOCUMENTS.


 

SECTION 6. Investing of Amounts in the Collateral Account. During periods when
the Collateral Agent exercises sole control over the Collateral Account, the
Collateral Agent shall, subject to the provisions of Sections 5, 7 and 20:  (a)
from time to time, invest, or direct the applicable Pledged Account Bank to
invest, amounts received with respect to the Collateral Account in such Cash
Equivalents credited to the Collateral Account as the Borrower may select, (b)
from time to time, invest interest paid on the Cash Equivalents referred to in
subsection (a) above and reinvest other proceeds of any such Cash Equivalents
that may mature or be sold, in each case in such Cash Equivalents credited in
the same manner, (c) deposit interest and proceeds that are not invested or
reinvested in Cash Equivalents as provided above in the Collateral Account and
(d) have the right to exchange, or direct the applicable Pledged Account Bank to
exchange, such Cash Equivalents for similar Cash Equivalents of smaller or
larger determinations, or for other Cash Equivalents, credited to the Collateral
Account.

 

SECTION 7. Release of Amounts. To the extent that (a) any proceeds were
deposited in the Collateral Account or a Pledged Deposit Account during the
continuance of an Event of Default and (b) there are remaining proceeds in such
Collateral Account or Pledged Deposit Account upon the termination of such Event
of Default, so long as no Event of Default shall have occurred and be
continuing, the Collateral Agent will pay and release, or direct the applicable
Pledged Account Bank to pay and release, to the applicable Grantor or at its
order or, at the request of such Grantor, to the Collateral Agent to be applied
to the Obligations of the Grantors under the Loan Documents, such amount, if
any, as is then on deposit in such Collateral Account or Pledged Deposit
Account, in each case to the extent permitted to be released under the terms of
the Credit Agreement.

 

--------------------------------------------------------------------------------


 

SECTION 8. Representations and Warranties. Each Grantor represents and warrants
as follows:

 


(A)           SUCH GRANTOR’S EXACT LEGAL NAME, AS DEFINED IN SECTION 9-503(A) OF
THE UCC, IS CORRECTLY SET FORTH IN SCHEDULE VI HERETO. SUCH GRANTOR’S LOCATION,
CHIEF EXECUTIVE OFFICE, TYPE OF ORGANIZATION, JURISDICTION OF ORGANIZATION AND
ORGANIZATIONAL IDENTIFICATION NUMBER, IF ANY, IS SET FORTH IN SCHEDULE VI HERETO
AND IS ACCURATE IN ALL MATERIAL RESPECTS. WITHIN THE FIVE YEARS PRECEDING THE
DATE HEREOF, SUCH GRANTOR HAS NOT CHANGED ITS LEGAL NAME, LOCATION (AS DEFINED
IN THE UCC), CHIEF EXECUTIVE OFFICE, TYPE OF ORGANIZATION, JURISDICTION OF
ORGANIZATION OR ORGANIZATIONAL IDENTIFICATION NUMBER, IF ANY, FROM THOSE SET
FORTH IN SCHEDULE VI HERETO EXCEPT AS SET FORTH IN SCHEDULE VII HERETO.


 


(B)           SUCH GRANTOR IS THE LEGAL AND BENEFICIAL OWNER OF, OR WITH RESPECT
TO INTELLECTUAL PROPERTY HAS THE RIGHT TO USE, THE COLLATERAL FOR WHICH A
SECURITY INTEREST IS GRANTED OR PURPORTED TO BE GRANTED BY IT UNDER THIS
AGREEMENT FREE AND CLEAR OF ANY LIEN, CLAIM, OPTION OR RIGHT OF OTHERS, EXCEPT
FOR THE SECURITY INTEREST CREATED UNDER THIS AGREEMENT OR OTHERWISE PERMITTED
UNDER THE CREDIT AGREEMENT. NO EFFECTIVE FINANCING STATEMENT OR OTHER INSTRUMENT
SIMILAR IN EFFECT COVERING ALL OR ANY PART OF THE COLLATERAL OR LISTING SUCH
GRANTOR AS DEBTOR IS ON FILE IN ANY RELEVANT RECORDING OFFICE, EXCEPT SUCH AS
MAY HAVE BEEN FILED IN FAVOR OF THE COLLATERAL AGENT RELATING TO THE LOAN
DOCUMENTS OR AS OTHERWISE PERMITTED UNDER THE CREDIT AGREEMENT.


 


(C)           ALL OF THE EQUIPMENT AND INVENTORY (OTHER THAN EQUIPMENT AND
INVENTORY THAT IS (I) LOCATED AT CUSTOMER OR SUPPLIER LOCATIONS IN THE NORMAL
COURSE OF BUSINESS OR (II) IN TRANSIT OR OUT FOR REPAIR OR FURTHER PROCESS) OF
SUCH GRANTOR ARE LOCATED AT THE PLACES SPECIFIED THEREFOR IN SCHEDULE VIII
HERETO OR AT ANOTHER OWNED OR LEASED LOCATION AS TO WHICH SUCH GRANTOR HAS
COMPLIED (OR WILL COMPLY WITHIN THE PERIOD SET FORTH THEREIN) WITH THE
REQUIREMENTS OF SECTION 10 OR OTHERWISE HAS AN AGGREGATE BOOK VALUE OF NO MORE
THAN $250,000.


 


(D)           NONE OF THE RECEIVABLES OR AGREEMENT COLLATERAL IS EVIDENCED BY A
PROMISSORY NOTE OR OTHER INSTRUMENT IN EXCESS OF (I) $250,000 INDIVIDUALLY AND
(II) $1,000,000 IN THE AGGREGATE, THAT HAS NOT BEEN DELIVERED TO THE COLLATERAL
AGENT.


 


(E)           IF SUCH GRANTOR IS AN ISSUER OF SECURITY COLLATERAL, SUCH GRANTOR
CONFIRMS THAT IT HAS RECEIVED NOTICE OF THE SECURITY INTEREST GRANTED HEREUNDER.


 


(F)            THE PLEDGED DEBT PLEDGED BY SUCH GRANTOR HEREUNDER HAS BEEN DULY
AUTHORIZED, AUTHENTICATED OR ISSUED AND DELIVERED, IS THE LEGAL, VALID AND
BINDING OBLIGATION OF THE ISSUERS THEREOF, IS NOT IN DEFAULT AND, TO THE EXTENT
APPLICABLE, IS EVIDENCED BY ONE OR MORE PROMISSORY NOTES (WHICH PROMISSORY NOTES
HAVE BEEN DELIVERED TO THE COLLATERAL AGENT).


 


(G)           THE INITIAL PLEDGED DEBT CONSTITUTES ALL OF THE OUTSTANDING
INDEBTEDNESS IN EXCESS OF (I) $100,000 INDIVIDUALLY AND (II) $500,000 IN THE
AGGREGATE, OWED TO SUCH GRANTOR BY THE ISSUERS THEREOF EVIDENCED BY A NOTE OR
OTHER INSTRUMENT AND IS OUTSTANDING IN THE PRINCIPAL AMOUNT INDICATED ON
SCHEDULE I HERETO.


 


(H)           SUCH GRANTOR HAS NO DEPOSIT ACCOUNTS TO THE EXTENT THAT THE
AVERAGE DAILY BALANCE, MEASURABLE OVER A 30 DAY TRAILING PERIOD ON DEPOSIT IN
EACH SUCH DEPOSIT ACCOUNT DOES NOT EXCEED $50,000 OTHER THAN THE COLLATERAL
ACCOUNT, OR PLEDGED DEPOSIT ACCOUNTS LISTED ON SCHEDULE II HERETO OR OPERATED
SOLELY AS A PAYROLL ACCOUNT, ZERO BALANCE ACCOUNT OR TAX WITHHOLDING ACCOUNT AND
ADDITIONAL PLEDGED DEPOSIT ACCOUNTS AS TO WHICH SUCH GRANTOR HAS COMPLIED WITH
THE APPLICABLE REQUIREMENTS OF SECTION 5.


 


(I)            THIS AGREEMENT CREATES IN FAVOR OF THE COLLATERAL AGENT FOR THE
BENEFIT OF THE SECURED PARTIES A VALID FIRST PRIORITY SECURITY INTEREST, EXCEPT
AS OTHERWISE PROVIDED FOR UNDER THE LOAN DOCUMENTS, IN THE COLLATERAL GRANTED BY
SUCH GRANTOR, SECURING THE PAYMENT OF THE SECURED OBLIGATIONS. EACH GRANTOR HAS
AUTHORIZED THE COLLATERAL AGENT TO FILE FINANCING AND CONTINUATION STATEMENTS
UNDER THE

 

--------------------------------------------------------------------------------


 


UCC AND RECORD INTELLECTUAL PROPERTY SECURITY AGREEMENTS REFERRED TO IN
SECTION 13(C) WITH THE U.S. PATENT AND TRADEMARK OFFICE AND THE U.S. COPYRIGHT
OFFICE NECESSARY TO PERFECT A FIRST PRIORITY SECURITY INTEREST IN THE RESPECTIVE
COLLATERAL, AS APPLICABLE, SUBJECT TO CERTAIN EXCEPTIONS CONTAINED HEREIN AND IN
THE CREDIT AGREEMENT.


 


(J)            NO AUTHORIZATION OR APPROVAL OR OTHER ACTION BY, AND NO NOTICE TO
OR FILING WITH, ANY GOVERNMENTAL AUTHORITY OR REGULATORY BODY IS REQUIRED (OTHER
THAN AS OTHERWISE PROVIDED FOR UNDER THE CREDIT AGREEMENT OR THIS AGREEMENT) FOR
(I) THE GRANT BY SUCH GRANTOR OF THE SECURITY INTEREST GRANTED HEREUNDER OR FOR
THE EXECUTION, DELIVERY OR PERFORMANCE OF THIS AGREEMENT BY SUCH GRANTOR, (II)
THE PERFECTION (TO THE EXTENT REQUIRED HEREUNDER AND EXCLUDING ANY SECURITY
INTEREST IN CASH) OR MAINTENANCE OF THE SECURITY INTEREST CREATED HEREUNDER
(INCLUDING THE FIRST PRIORITY NATURE OF SUCH SECURITY INTEREST), EXCEPT FOR THE
FILING OF FINANCING AND CONTINUATION STATEMENTS UNDER THE UCC, WHICH, UPON
FILING OF THE FINANCING STATEMENTS DELIVERED PURSUANT TO SECTION 4.01(A)(IV)(B)
OF THE CREDIT AGREEMENT, HAVE BEEN DULY FILED AND ARE IN FULL FORCE AND EFFECT,
UPON THE RECORDATION OF THE INTELLECTUAL PROPERTY SECURITY AGREEMENTS REFERRED
TO IN SECTION 13(D) WITH THE U.S. PATENT AND TRADEMARK OFFICE AND THE U.S.
COPYRIGHT OFFICE, ANY FILINGS OUTSIDE THE UNITED STATES REQUIRED TO PERFECT A
SECURITY INTEREST IN INTELLECTUAL PROPERTY COLLATERAL, AND THE ACTIONS DESCRIBED
IN SECTION 4 WITH RESPECT TO THE SECURITY COLLATERAL, WHICH ACTIONS, UPON FILING
OF THE INTELLECTUAL PROPERTY SECURITY AGREEMENT EXECUTED BY THE LOAN PARTIES ON
THE CLOSING DATE, HAVE BEEN TAKEN AND ARE IN FULL FORCE AND EFFECT, OR (III) THE
EXERCISE BY THE COLLATERAL AGENT OF ITS VOTING OR OTHER RIGHTS PROVIDED FOR IN
THIS AGREEMENT OR THE REMEDIES IN RESPECT OF THE COLLATERAL PURSUANT TO THIS
AGREEMENT, EXCEPT AS MAY BE REQUIRED IN CONNECTION WITH THE DISPOSITION OF ANY
PORTION OF THE SECURITY COLLATERAL BY LAWS AFFECTING THE OFFERING AND SALE OF
SECURITIES GENERALLY.


 


(K)           AS TO ITSELF AND ITS INTELLECTUAL PROPERTY COLLATERAL:


 


(I)            EXCEPT AS COULD NOT BE REASONABLY EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT, THE OPERATION OF SUCH GRANTOR’S BUSINESS AS CURRENTLY CONDUCTED
AND THE USE OF THE MATERIAL INTELLECTUAL PROPERTY COLLATERAL (AS DEFINED BELOW)
IN CONNECTION THEREWITH DOES NOT INFRINGE, MISAPPROPRIATE, DILUTE, MISUSE OR
OTHERWISE VIOLATE THE INTELLECTUAL PROPERTY RIGHTS OF ANY THIRD PARTY.


 


(II)           SUCH GRANTOR IS THE EXCLUSIVE OWNER OR JOINT OWNER OF ALL RIGHT,
TITLE AND INTEREST IN AND TO THE MATERIAL INTELLECTUAL PROPERTY COLLATERAL, OR
IS ENTITLED TO USE THE MATERIAL INTELLECTUAL PROPERTY COLLATERAL SUBJECT ONLY TO
THE TERMS OF THE RELATED IP AGREEMENTS.


 


(III)          THE INTELLECTUAL PROPERTY COLLATERAL SET FORTH ON SCHEDULE IV
HERETO INCLUDES ALL PATENTS, PATENT APPLICATIONS, DOMAIN NAMES, TRADEMARK
REGISTRATIONS AND APPLICATIONS, COPYRIGHT REGISTRATIONS AND APPLICATIONS THAT
ARE OWNED BY AND MATERIAL TO THE BUSINESS OF SUCH GRANTOR IN EACH CASE WHICH ARE
REASONABLY NECESSARY TO THE OPERATION OF SUCH GRANTOR’S RESPECTIVE BUSINESS.


 


(IV)          THE MATERIAL INTELLECTUAL PROPERTY COLLATERAL OWNED BY SUCH
GRANTOR IS SUBSISTING AND HAS NOT BEEN ADJUDGED INVALID OR UNENFORCEABLE IN
WHOLE OR PART, AND IS VALID AND ENFORCEABLE.


 


(V)           EXCEPT AS SET FORTH ON SCHEDULE IV HERETO, SUCH GRANTOR HAS NOT
GRANTED ANY MATERIAL LICENSE, RELEASE, COVENANT NOT TO SUE, NON-ASSERTION
ASSURANCE, OR OTHER MATERIAL RIGHT TO ANY PERSON WITH RESPECT TO ANY PART OF THE
MATERIAL INTELLECTUAL PROPERTY COLLATERAL (OTHER THAN (A) LICENSES GRANTED TO
SUCH GRANTOR’S CUSTOMERS IN THE ORDINARY COURSE OF BUSINESS), THE EFFECT OF
WHICH WOULD CREATE A MATERIAL IMPAIRMENT OF SUCH GRANTOR’S USE OF SUCH MATERIAL
INTELLECTUAL PROPERTY COLLATERAL AS INTENDED IN THE OPERATION OF ITS RESPECTIVE
BUSINESS. THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION
DOCUMENTS WILL NOT RESULT IN THE TERMINATION OR IMPAIRMENT OF ANY OF THE
MATERIAL INTELLECTUAL PROPERTY COLLATERAL.

 

--------------------------------------------------------------------------------


 


(VI)          WITH RESPECT TO EACH MATERIAL IP AGREEMENT, EXCEPT AS COULD NOT BE
REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT:  (A) SUCH IP AGREEMENT IS
VALID AND BINDING AND IN FULL FORCE AND EFFECT WITH RESPECT TO SUCH GRANTOR, AND
TO THE KNOWLEDGE OF ANY SPECIFIED OFFICER OF SUCH GRANTOR, WITH RESPECT TO ANY
OTHER PARTY THERETO, AND REPRESENTS THE ENTIRE AGREEMENT BETWEEN THE RESPECTIVE
PARTIES THERETO WITH RESPECT TO THE SUBJECT MATTER THEREOF; (B) SUCH IP
AGREEMENT WILL NOT CEASE TO BE VALID AND BINDING AND IN FULL FORCE AND EFFECT ON
TERMS IDENTICAL TO THOSE CURRENTLY IN EFFECT AS A RESULT OF THE RIGHTS AND
INTEREST GRANTED HEREIN, NOR WILL THE GRANT OF SUCH RIGHTS AND INTEREST
CONSTITUTE A MATERIAL BREACH OR DEFAULT UNDER SUCH IP AGREEMENT OR OTHERWISE
GIVE ANY PARTY THERETO A RIGHT TO TERMINATE SUCH IP AGREEMENT; (C) SUCH GRANTOR
HAS NOT RECEIVED ANY WRITTEN NOTICE OF TERMINATION OR CANCELLATION UNDER SUCH IP
AGREEMENT; (D) SUCH GRANTOR HAS NOT RECEIVED ANY NOTICE OF A BREACH OR DEFAULT
UNDER SUCH IP AGREEMENT, WHICH BREACH OR DEFAULT HAS NOT BEEN CURED; AND (E)
NEITHER SUCH GRANTOR NOR, TO THE KNOWLEDGE OF ANY SPECIFIED OFFICER OF SUCH
GRANTOR, IS ANY OTHER PARTY TO SUCH IP AGREEMENT IS IN BREACH OR DEFAULT THEREOF
IN ANY MATERIAL RESPECT, AND, TO THE KNOWLEDGE OF ANY SPECIFIED OFFICER OF SUCH
GRANTOR NO EVENT HAS OCCURRED THAT, WITH NOTICE OR LAPSE OF TIME OR BOTH, WOULD
CONSTITUTE SUCH A BREACH OR DEFAULT OR PERMIT TERMINATION, MODIFICATION OR
ACCELERATION UNDER SUCH IP AGREEMENT.


 


(L)            SUCH GRANTOR HAS NO COMMERCIAL TORT CLAIMS IN EXCESS OF
$2,500,000 OTHER THAN THOSE LISTED IN SCHEDULE V HERETO AND ADDITIONAL
COMMERCIAL TORT CLAIMS AS TO WHICH SUCH GRANTOR HAS COMPLIED WITH THE
REQUIREMENTS OF SECTION 14.


 

SECTION 9. Further Assurances. (a)  Each Grantor agrees that from time to time,
at the expense of such Grantor, such Grantor will promptly execute and deliver,
or otherwise authenticate, all further instruments and documents, and take all
further commercially reasonable action that is necessary, or that the Collateral
Agent may reasonably request, in order to perfect and protect any pledge or
security interest granted or purported to be granted by such Grantor hereunder
or to enable the Collateral Agent to exercise and enforce its rights and
remedies hereunder with respect to any Collateral of such Grantor. Each Grantor
further agrees that it shall, at the expense of such Grantor, take any and all
commercially reasonable actions necessary to defend title to the Collateral
against all Persons and to defend the security interest created hereunder and
the priority thereof against any Lien prohibited under the Credit Agreement.

 


(B)           EACH GRANTOR HEREBY AUTHORIZES THE COLLATERAL AGENT TO FILE ONE OR
MORE FINANCING OR CONTINUATION STATEMENTS, AND AMENDMENTS THERETO, INCLUDING,
WITHOUT LIMITATION, ONE OR MORE FINANCING STATEMENTS INDICATING THAT SUCH
FINANCING STATEMENTS COVER ALL ASSETS OR ALL PERSONAL PROPERTY (OR WORDS OF
SIMILAR EFFECT) OF SUCH GRANTOR, REGARDLESS OF WHETHER ANY PARTICULAR ASSET
DESCRIBED IN SUCH FINANCING STATEMENTS FALLS WITHIN THE SCOPE OF THE UCC OR THE
GRANTING CLAUSE OF THIS AGREEMENT. A PHOTOCOPY OR OTHER REPRODUCTION OF THIS
AGREEMENT SHALL BE SUFFICIENT AS A FINANCING STATEMENT WHERE PERMITTED BY LAW.


 


(C)           EACH GRANTOR WILL FURNISH TO THE COLLATERAL AGENT FROM TIME TO
TIME STATEMENTS AND SCHEDULES FURTHER IDENTIFYING AND DESCRIBING THE COLLATERAL
OF SUCH GRANTOR AND SUCH OTHER REPORTS IN CONNECTION WITH SUCH COLLATERAL AS THE
COLLATERAL AGENT MAY REASONABLY REQUEST, ALL IN REASONABLE DETAIL.


 


(D)           NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT OR ANY
OTHER COLLATERAL DOCUMENT, THIS AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS OF
SECTION 6.12 OF THE CREDIT AGREEMENT.


 

SECTION 10. As to Equipment and Inventory. Each Grantor will keep its Equipment
(other than Equipment that is located at a customer or supplier location or is
intransit in the ordinary course of business or sold in accordance with the
Credit Agreement) and Inventory (other than Inventory on

 

--------------------------------------------------------------------------------


 

consignment or sold in the ordinary course of business) at the places therefor
specified in Section 8(c) or at such other places identified by UHS concurrently
with the delivery of the financial statements pursuant to Section 6.01(b) of the
Credit Agreement.

 


(A)           EACH GRANTOR WILL CAUSE ITS EQUIPMENT TO BE MAINTAINED AND
PRESERVED IN ACCORDANCE WITH SECTION 6.06 OF THE CREDIT AGREEMENT.


 


(B)           EACH GRANTOR WILL PAY PROMPTLY WHEN DUE ALL PROPERTY AND OTHER
MATERIAL TAXES, ASSESSMENTS AND GOVERNMENTAL CHARGES OR LEVIES IMPOSED UPON, AND
ALL CLAIMS (INCLUDING, WITHOUT LIMITATION, CLAIMS FOR LABOR, MATERIALS AND
SUPPLIES) AGAINST, ITS EQUIPMENT AND INVENTORY, EXCEPT TO THE EXTENT PAYMENT
THEREOF IS NOT REQUIRED BY SECTION 6.04 OF THE CREDIT AGREEMENT.


 


(C)           EACH GRANTOR, AT ITS OWN EXPENSE, SHALL DELIVER TO THE COLLATERAL
AGENT THE RESULTS OF EACH PHYSICAL VERIFICATION, IF ANY, WHICH SUCH GRANTOR MAY
IN ITS DISCRETION HAVE MADE, OR CAUSED ANY OTHER PERSON TO MAKE ON ITS BEHALF,
OF ALL OR A PORTION OF ITS INVENTORY.


 

SECTION 11. Insurance. Each Grantor will, at its own expense, maintain insurance
as required by the terms of the Credit Agreement. Each casualty, property and
liability (excluding business interruption) policy shall in addition (a) name
the Collateral Agent as loss payee or additional insured party, as applicable,
thereunder (without any representation or warranty by or obligation upon the
Collateral Agent) or other language satisfactory to the Collateral Agent, (b)
provide that there shall be no recourse against the Collateral Agent for payment
of premiums or other amounts with respect thereto and (c) provide that at least
10 days’ prior written notice of cancellation or of lapse shall be given to the
Collateral Agent by the insurer or other language satisfactory to the Collateral
Agent. Each Grantor will, if so reasonably requested by the Collateral Agent,
deliver to the Collateral Agent original or duplicate policies of such
insurance. Reimbursement under any liability insurance maintained by any Grantor
pursuant to this Section 11 may be paid directly to the Person who shall have
incurred liability covered by such insurance.

 

SECTION 12. Post-Closing Changes. Each Grantor agrees to promptly notify the
Collateral Agent in writing of any change to its legal name, type of
organization, jurisdiction of organization or organizational identification
number (if any) and shall take all action reasonably required by the Collateral
Agent for the purposes of perfecting or protecting the security interest granted
by this Agreement. Each Grantor will hold and preserve its records relating to
the Collateral, including, without limitation and the Related Contracts, and
will permit representatives of the Collateral Agent at any reasonable time
during normal business hours to inspect and make abstracts from such records and
other documents, upon reasonable advance notice to such Grantor; provided that,
excluding any such visits and inspections during the continuance of an Event of
Default, only the Collateral Agent may exercise rights under this Section 12 and
the Collateral Agent shall not exercise such rights more often than one (1) time
during any calendar year absent the existence of an Event of Default; provided
further that, upon the occurrence and during the continuance of an Event of
Default, the Collateral Agent or any Lender (or any respective representative or
independent contractor) may do any of the foregoing at the reasonable expense of
such Grantor at any time during normal business hours and upon reasonable
advance notice. If any Grantor does not have an organizational identification
number and later obtains one, within thirty (30) days, it will notify the
Collateral Agent of such organizational identification number.

 

SECTION 13. As to Intellectual Property Collateral. (a)  With respect to each
item of its Intellectual Property Collateral that is material to the business of
any Grantor (any such item of Intellectual Property Collateral being “Material
Intellectual Property Collateral”), except to the extent failure to act could
not reasonably be expected to have a Material Adverse Effect, with respect to
each item of Material Intellectual Property Collateral owned by such Grantor,
each Grantor agrees to take, at

 

--------------------------------------------------------------------------------


 

its expense, commercially reasonable actions that it determines are necessary in
accordance with the exercise of its business discretion, including, without
limitation, in the U.S. Patent and Trademark Office, the U.S. Copyright Office
and any other governmental authority, to (i) maintain the validity and
enforceability of such Material Intellectual Property Collateral and maintain
such Material Intellectual Property Collateral in full force and effect, and
(ii) pursue the registration and maintenance of each patent, trademark, or
copyright registration or application, now or hereafter included in such
Material Intellectual Property Collateral of such Grantor, including, without
limitation, the payment of required fees and taxes, the filing of responses to
office actions issued by the U.S. Patent and Trademark Office, the U.S.
Copyright Office or other governmental authorities, the filing of applications
for renewal or extension, the filing of affidavits under Sections 8 and 15 of
the U.S. Trademark Act, the filing of divisional, continuation,
continuation-in-part, reissue and renewal applications or extensions, the
payment of maintenance fees and the participation in interference,
reexamination, opposition, cancellation, infringement and misappropriation
proceedings.

 


(B)           EXCEPT AS COULD NOT BE REASONABLY EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT, NO GRANTOR SHALL DO OR PERMIT ANY ACT OR KNOWINGLY OMIT TO DO
ANY ACT WHEREBY ANY OF ITS MATERIAL INTELLECTUAL PROPERTY COLLATERAL MAY LAPSE,
BE TERMINATED OR BECOME INVALID OR UNENFORCEABLE OR PLACED IN THE PUBLIC DOMAIN
(OR, IN CASE OF A TRADE SECRET, LOSE ITS COMPETITIVE VALUE) OTHER THAN THE
EXPIRATION OF PATENTS AT THE END OF THEIR STATUTORY TERM.


 


(C)           EXCEPT WHEN FAILURE TO DO SO COULD NOT REASONABLY BE EXPECTED TO
CAUSE A MATERIAL ADVERSE EFFECT, EACH GRANTOR SHALL TAKE COMMERCIALLY REASONABLE
ACTIONS THAT IT DETERMINES ARE NECESSARY IN ACCORDANCE WITH THE EXERCISE OF ITS
BUSINESS DISCRETION TO PRESERVE AND PROTECT EACH ITEM OF ITS MATERIAL
INTELLECTUAL PROPERTY COLLATERAL.


 


(D)           WITH RESPECT TO ITS MATERIAL INTELLECTUAL PROPERTY, ON THE CLOSING
DATE OR SUCH LATER DATE AS PROVIDED UNDER THE TERMS OF THE CREDIT AGREEMENT OR
WHICH THE COLLATERAL AGENT CONSENTS TO IN WRITING, EACH GRANTOR AGREES TO
EXECUTE AND DELIVER TO THE COLLATERAL AGENT, WITH RESPECT TO ALL MATERIAL
INTELLECTUAL PROPERTY THAT IS REGISTERED OR WITH RESPECT TO WHICH REGISTRATION
IS PENDING (I) AN AGREEMENT, IN SUBSTANTIALLY THE FORM SET FORTH IN EXHIBIT B
HERETO OR OTHERWISE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
COLLATERAL AGENT (A “COPYRIGHT SECURITY AGREEMENT”), (II) AN AGREEMENT, IN
SUBSTANTIALLY THE FORM SET FORTH IN EXHIBIT C HERETO OR OTHERWISE IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE COLLATERAL AGENT (A “PATENT SECURITY
AGREEMENT”) AND (III) AN AGREEMENT, IN SUBSTANTIALLY THE FORM SET FORTH IN
EXHIBIT D HERETO OR OTHERWISE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
THE COLLATERAL AGENT (A “TRADEMARK SECURITY AGREEMENT” AND, TOGETHER WITH EACH
COPYRIGHT SECURITY AGREEMENT AND EACH PATENT SECURITY AGREEMENT, THE
“INTELLECTUAL PROPERTY SECURITY AGREEMENTS”), IN EACH CASE FOR RECORDING THE
SECURITY INTEREST GRANTED HEREUNDER TO THE COLLATERAL AGENT IN SUCH INTELLECTUAL
PROPERTY COLLATERAL WITH THE U.S. PATENT AND TRADEMARK OFFICE OR THE U.S.
COPYRIGHT OFFICE, AS APPLICABLE.


 


(E)           EACH GRANTOR AGREES THAT SHOULD IT OBTAIN AN OWNERSHIP INTEREST IN
ANY ITEM OF THE TYPE SET FORTH IN SECTION 1(G) THAT IS NOT ON THE DATE HEREOF A
PART OF THE INTELLECTUAL PROPERTY COLLATERAL (“AFTER-ACQUIRED INTELLECTUAL
PROPERTY”) (I) THE PROVISIONS OF THIS AGREEMENT SHALL AUTOMATICALLY APPLY
THERETO, AND (II) ANY SUCH AFTER-ACQUIRED MATERIAL INTELLECTUAL PROPERTY AND, IN
THE CASE OF TRADEMARKS, THE GOODWILL SYMBOLIZED THEREBY, SHALL AUTOMATICALLY
BECOME PART OF THE INTELLECTUAL PROPERTY COLLATERAL SUBJECT TO THE TERMS AND
CONDITIONS OF THIS AGREEMENT WITH RESPECT THERETO. AFTER THE END OF EACH FISCAL
QUARTER OF THE BORROWER, AS SET FORTH IN SECTION 6.14(B) OF THE CREDIT
AGREEMENT, EACH GRANTOR SHALL PROVIDE WRITTEN NOTICE TO THE COLLATERAL AGENT
IDENTIFYING THE AFTER-ACQUIRED INTELLECTUAL PROPERTY CONSISTING OF MATERIAL
PATENTS, PATENT APPLICATIONS, TRADEMARK REGISTRATIONS, TRADEMARK APPLICATIONS,
COPYRIGHT REGISTRATIONS, AND COPYRIGHT APPLICATIONS ACQUIRED DURING SUCH FISCAL
QUARTER, AND SUCH GRANTOR SHALL EXECUTE AND DELIVER TO THE COLLATERAL AGENT WITH
SUCH WRITTEN NOTICE, OR OTHERWISE AUTHENTICATE, AN

 

--------------------------------------------------------------------------------


 


AGREEMENT  IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE COLLATERAL AGENT
(AN “IP SECURITY AGREEMENT SUPPLEMENT”) COVERING SUCH AFTER-ACQUIRED
INTELLECTUAL PROPERTY, WHICH IP SECURITY AGREEMENT SUPPLEMENT SHALL BE RECORDED
WITH THE U.S. PATENT AND TRADEMARK OFFICE, THE U.S. COPYRIGHT OFFICE AND ANY
OTHER GOVERNMENTAL AUTHORITIES NECESSARY TO PERFECT (SUBJECT TO THE EXCEPTIONS
CONTAINED HEREIN AND IN THE CREDIT AGREEMENT) THE SECURITY INTEREST HEREUNDER IN
SUCH AFTER-ACQUIRED INTELLECTUAL PROPERTY IN THE UNITED STATES.


 

SECTION 14. Commercial Tort Claims. Each Grantor will promptly after the end of
each fiscal quarter give notice to the Collateral Agent of any commercial tort
claim individually in excess of $2,500,000 that may arise after the date hereof
and will immediately execute or otherwise authenticate a supplement to this
Agreement, and otherwise take all necessary action, to subject such commercial
tort claim to the first priority security interest created under this Agreement.

 

SECTION 15. Transfers and Other Liens. (a)  Each Grantor agrees that it will not
(i) sell, assign or otherwise dispose of, or grant any option with respect to,
any of the Collateral, other than sales, assignments and other dispositions of
Collateral and options relating to Collateral permitted under the terms of the
Credit Agreement or (ii) create or suffer to exist any Lien upon or with respect
to any of the Collateral of such Grantor except for the pledge, assignment and
security interest created under this Agreement and Liens permitted under the
Loan Documents.

 

SECTION 16. Collateral Agent Appointed Attorney in Fact. Each Grantor hereby
irrevocably appoints the Collateral Agent such Grantor’s attorney in fact, with
full authority in the place and stead of such Grantor and in the name of such
Grantor or otherwise, from time to time, upon the occurrence and during the
continuance of an Event of Default, in the Collateral Agent’s reasonable
discretion, to take any action and to execute any instrument that the Collateral
Agent may deem necessary or advisable to effect the provisions of this
Agreement, including, without limitation:

 

(A)           TO OBTAIN AND ADJUST INSURANCE REQUIRED TO BE PAID TO THE
COLLATERAL AGENT PURSUANT TO SECTION 11,

 

(B)           TO ASK FOR, DEMAND, COLLECT, SUE FOR, RECOVER, COMPROMISE, RECEIVE
AND GIVE ACQUITTANCE AND RECEIPTS FOR MONEYS DUE AND TO BECOME DUE UNDER OR IN
RESPECT OF ANY OF THE COLLATERAL,

 

(C)           TO RECEIVE, INDORSE AND COLLECT ANY DRAFTS OR OTHER INSTRUMENTS,
DOCUMENTS AND CHATTEL PAPER, IN CONNECTION WITH SUBSECTION (A) OR (B) ABOVE, AND

 

(D)           TO FILE ANY CLAIMS OR TAKE ANY ACTION OR INSTITUTE ANY PROCEEDINGS
THAT THE COLLATERAL AGENT MAY DEEM NECESSARY OR DESIRABLE FOR THE COLLECTION OF
ANY OF THE COLLATERAL OR THE RIGHTS OF THE COLLATERAL AGENT WITH RESPECT TO ANY
OF THE COLLATERAL.

 

SECTION 17. Collateral Agent May Perform. If any Grantor fails to perform any
agreement contained herein, the Collateral Agent may, but without any obligation
to do so, with notice (or upon the occurrence and during the continuance of an
Event of Default, without notice), itself perform, or cause performance of, such
agreement, and the expenses of the Collateral Agent incurred in connection
therewith shall be payable by such Grantor under Section 21.

 

SECTION 18. The Collateral Agent’s Duties. The powers conferred on the
Collateral Agent hereunder are solely to protect the Secured Parties’ interest
in the Collateral and shall not impose any duty upon it to exercise any such
powers. Except for the safe custody of any Collateral in its possession and the
accounting for moneys actually received by it hereunder, the Collateral Agent
shall have no duty

 

--------------------------------------------------------------------------------


 

(other than as imposed by law, this Agreement or any other Loan Document) as to
any Collateral, as to ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relative to any
Collateral, whether or not any Secured Party has or is deemed to have knowledge
of such matters, or as to the taking of any necessary steps to preserve rights
against any parties or any other rights pertaining to any Collateral. The
Collateral Agent shall be deemed to have exercised reasonable care in the
custody and preservation of any Collateral in its possession if such Collateral
is accorded treatment substantially equal to that which it accords its own
property or as required by law and will not be liable or responsible for any
loss or damage to any Collateral, or for any diminution in the value thereof, by
reason of any act or omission of any sub-agent or bailee selected by the
Collateral Agent in good faith, except to the extent that such liability arises
from the Collateral Agent’s gross negligence, bad faith or willful misconduct.

 

SECTION 19. As to Receivables and Security Collateral. The Collateral Agent may
at any time in the Collateral Agent’s own name, in the name of a nominee of the
Collateral Agent or in the name of any Grantor communicate (by mail, telephone,
facsimile or otherwise) with Account Debtors and obligors in respect of any
Security Collateral to verify with such Persons, to the Collateral Agent’s
satisfaction, the existence, the amount, the terms of, and any other matter
relating to Receivables, payment intangibles, Security Collateral or Chattel
Paper.

 

SECTION 20. Remedies. Subject to Section 8.02 of the Credit Agreement, if any
Event of Default shall have occurred and be continuing:

 


(A)           THE COLLATERAL AGENT MAY EXERCISE IN RESPECT OF THE COLLATERAL, IN
ADDITION TO OTHER RIGHTS AND REMEDIES PROVIDED FOR HEREIN OR OTHERWISE AVAILABLE
TO IT, ALL THE RIGHTS AND REMEDIES OF A SECURED PARTY UPON DEFAULT UNDER THE UCC
(WHETHER OR NOT THE UCC APPLIES TO THE AFFECTED COLLATERAL) AND ALSO MAY:  (I)
REQUIRE EACH GRANTOR TO, AND EACH GRANTOR HEREBY AGREES THAT IT WILL AT ITS
EXPENSE AND UPON REQUEST OF THE COLLATERAL AGENT FORTHWITH, ASSEMBLE ALL OR PART
OF THE COLLATERAL AS DIRECTED BY THE COLLATERAL AGENT AND MAKE IT AVAILABLE TO
THE COLLATERAL AGENT AT A PLACE AND TIME TO BE DESIGNATED BY THE COLLATERAL
AGENT THAT IS REASONABLY CONVENIENT TO BOTH PARTIES; (II) WITHOUT NOTICE EXCEPT
AS SPECIFIED BELOW, SELL THE COLLATERAL OR ANY PART THEREOF IN ONE OR MORE
PARCELS AT PUBLIC OR PRIVATE SALE, AT ANY OF THE COLLATERAL AGENT’S OFFICES OR
ELSEWHERE, FOR CASH, ON CREDIT OR FOR FUTURE DELIVERY, AND UPON SUCH OTHER TERMS
AS THE COLLATERAL AGENT MAY DEEM COMMERCIALLY REASONABLE; (III) OCCUPY ANY
PREMISES OWNED OR, TO THE EXTENT LAWFUL AND PERMITTED, LEASED BY ANY OF THE
GRANTORS WHERE THE COLLATERAL OR ANY PART THEREOF IS ASSEMBLED OR LOCATED FOR A
REASONABLE PERIOD IN ORDER TO EFFECTUATE ITS RIGHTS AND REMEDIES HEREUNDER OR
UNDER LAW, WITHOUT OBLIGATION TO SUCH GRANTOR IN RESPECT OF SUCH OCCUPATION; AND
(IV) EXERCISE ANY AND ALL RIGHTS AND REMEDIES OF ANY OF THE GRANTORS UNDER OR IN
CONNECTION WITH THE COLLATERAL, OR OTHERWISE IN RESPECT OF THE COLLATERAL,
INCLUDING, WITHOUT LIMITATION, (A) ANY AND ALL RIGHTS OF SUCH GRANTOR TO DEMAND
OR OTHERWISE REQUIRE PAYMENT OF ANY AMOUNT UNDER, OR PERFORMANCE OF ANY
PROVISION OF, THE RECEIVABLES, THE RELATED CONTRACTS AND THE OTHER COLLATERAL,
(B) WITHDRAW, OR CAUSE OR DIRECT THE WITHDRAWAL, OF ALL FUNDS WITH RESPECT TO
THE ACCOUNT COLLATERAL AND (C) EXERCISE ALL OTHER RIGHTS AND REMEDIES WITH
RESPECT TO THE RECEIVABLES, THE RELATED CONTRACTS AND THE OTHER COLLATERAL,
INCLUDING, WITHOUT LIMITATION, THOSE SET FORTH IN SECTION 9-607 OF THE UCC. EACH
GRANTOR AGREES THAT, TO THE EXTENT NOTICE OF SALE SHALL BE REQUIRED BY LAW, AT
LEAST TEN DAYS’ NOTICE TO SUCH GRANTOR OF THE TIME AND PLACE OF ANY PUBLIC SALE
OR THE TIME AFTER WHICH ANY PRIVATE SALE IS TO BE MADE SHALL CONSTITUTE
REASONABLE NOTIFICATION. THE COLLATERAL AGENT SHALL NOT BE OBLIGATED TO MAKE ANY
SALE OF COLLATERAL REGARDLESS OF NOTICE OF SALE HAVING BEEN GIVEN. THE
COLLATERAL AGENT MAY ADJOURN ANY PUBLIC OR PRIVATE SALE FROM TIME TO TIME BY
ANNOUNCEMENT AT THE TIME AND PLACE FIXED THEREFOR, AND SUCH SALE MAY, WITHOUT
FURTHER NOTICE, BE MADE AT THE TIME AND PLACE TO WHICH IT WAS SO ADJOURNED.


 


(B)           ANY CASH HELD BY OR ON BEHALF OF THE COLLATERAL AGENT AND ALL CASH
PROCEEDS RECEIVED BY OR ON BEHALF OF THE COLLATERAL AGENT IN RESPECT OF ANY SALE
OF, COLLECTION FROM, OR OTHER

 

--------------------------------------------------------------------------------


 


REALIZATION UPON ALL OR ANY PART OF THE COLLATERAL MAY, IN THE DISCRETION OF THE
COLLATERAL AGENT, BE HELD BY THE COLLATERAL AGENT AS COLLATERAL FOR, OR AT ANY
TIME THEREAFTER APPLIED (AFTER PAYMENT OF ANY AMOUNTS PAYABLE TO THE COLLATERAL
AGENT PURSUANT TO SECTION 21) IN WHOLE OR IN PART BY THE COLLATERAL AGENT FOR
THE RATABLE BENEFIT OF THE SECURED PARTIES AGAINST, ALL OR ANY PART OF THE
SECURED OBLIGATIONS, AS SET FORTH IN SECTION 8.03 OF THE CREDIT AGREEMENT.


 


(C)           [INTENTIONALLY OMITTED].


 


(D)           THE COLLATERAL AGENT MAY, WITHOUT NOTICE TO ANY GRANTOR EXCEPT AS
REQUIRED BY LAW AND AT ANY TIME OR FROM TIME TO TIME, CHARGE, SET OFF AND
OTHERWISE APPLY ALL OR ANY PART OF THE SECURED OBLIGATIONS AGAINST ANY FUNDS
HELD WITH RESPECT TO THE ACCOUNT COLLATERAL OR IN ANY OTHER DEPOSIT ACCOUNT.


 


(E)           THE COLLATERAL AGENT MAY SEND TO EACH BANK PARTY TO ANY DEPOSIT
ACCOUNT CONTROL AGREEMENT A “NOTICE OF EXCLUSIVE CONTROL” (OR SIMILAR TERM) AS
DEFINED IN AND UNDER SUCH AGREEMENT.


 


(F)            IN THE EVENT OF ANY SALE OR OTHER DISPOSITION OF ANY OF THE
INTELLECTUAL PROPERTY COLLATERAL OF ANY GRANTOR, THE GOODWILL SYMBOLIZED BY ANY
TRADEMARKS SUBJECT TO SUCH SALE OR OTHER DISPOSITION SHALL BE INCLUDED THEREIN,
AND SUCH GRANTOR SHALL SUPPLY TO THE COLLATERAL AGENT OR ITS DESIGNEE SUCH
GRANTOR’S KNOW-HOW AND EXPERTISE, AND DOCUMENTS AND THINGS RELATING TO ANY
INTELLECTUAL PROPERTY COLLATERAL SUBJECT TO SUCH SALE OR OTHER DISPOSITION, AND
SUCH GRANTOR’S CUSTOMER LISTS AND OTHER RECORDS AND DOCUMENTS RELATING TO SUCH
INTELLECTUAL PROPERTY COLLATERAL AND TO THE MANUFACTURE, DISTRIBUTION,
ADVERTISING AND SALE OF PRODUCTS AND SERVICES OF SUCH GRANTOR.


 


(G)           IF THE COLLATERAL AGENT SHALL DETERMINE TO EXERCISE ITS RIGHT TO
SELL ALL OR ANY OF THE SECURITY COLLATERAL OF ANY GRANTOR PURSUANT TO THIS
SECTION 20, EACH GRANTOR AGREES THAT, UPON REQUEST OF THE COLLATERAL AGENT, SUCH
GRANTOR WILL, AT ITS OWN REASONABLE EXPENSE, DO OR CAUSE TO BE DONE ALL SUCH
OTHER COMMERCIALLY REASONABLE ACTS AND THINGS AS MAY BE REASONABLY NECESSARY TO
MAKE SUCH SALE OF SUCH SECURITY COLLATERAL OR ANY PART THEREOF VALID AND BINDING
AND IN COMPLIANCE WITH APPLICABLE LAW.


 


(H)           NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, THE
EXERCISE OF REMEDIES BY THE COLLATERAL AGENT UNDER THIS AGREEMENT UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT SHALL BE SUBJECT TO
SECTION 8.02 OF THE CREDIT AGREEMENT.


 

SECTION 21. Indemnity and Expenses. (a)  Each Grantor agrees to indemnify,
defend and save and hold harmless each Secured Party and each Representative
Party (as defined below) of any of the foregoing Persons (each, an “Indemnified
Party”) from and against, and shall pay on demand, any and all claims, damages,
losses, liabilities and expenses (including, without limitation, reasonable fees
and expenses of counsel (which shall be limited to one (1) counsel to the
Collateral Agent and the Lenders (exclusive of one local counsel to the
Collateral Agent and the Lenders in each appropriate jurisdiction), unless (x)
the interests of the Collateral Agent and the Lenders are sufficiently
divergent, in which case one (1) additional counsel may be appointed and (y) if
the interests of any Lender or group of Lenders (other than all of the Lenders)
are distinctly or disproportionately affected, one (1) additional counsel for
such Lender or group of Lenders))) that may be incurred by or asserted or
awarded against any Indemnified Party, in each case arising out of or in
connection with or resulting from this Agreement (including, without limitation,
enforcement of this Agreement), provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final judgment to have resulted from the gross negligence, bad
faith or willful misconduct of such Indemnitee or such Indemnitee’s
Representative Parties or (y) result from a claim brought by any Grantor against
an Indemnitee for breach of such Indemnitee’s obligations under this Agreement,
if such Grantor has obtained a final judgment in

 

--------------------------------------------------------------------------------


 

its favor on such claim as determined by a court of competent jurisdiction. For
purposes of this Section 21(a), “Representative Parties” means, as to any
Person, (i) such Person’s officers, directors and employees and (ii) such
Person’s Affiliates, agents, advisers and other representatives, in each case to
the extent acting at the direction of such Person.

 


(B)           EACH GRANTOR WILL WITHIN 30 DAYS OF WRITTEN DEMAND PAY TO THE
COLLATERAL AGENT THE AMOUNT OF ANY AND ALL REASONABLE EXPENSES, INCLUDING,
WITHOUT LIMITATION, THE REASONABLE FEES AND REASONABLE OUT-OF-POCKET EXPENSES OF
ITS COUNSEL AND OF ANY EXPERTS AND AGENTS, THAT THE COLLATERAL AGENT MAY INCUR
IN CONNECTION WITH (I) THE CUSTODY, PRESERVATION, USE OR OPERATION OF, OR THE
SALE OF, COLLECTION FROM OR OTHER REALIZATION UPON, ANY OF THE COLLATERAL OF
SUCH GRANTOR, (II) THE EXERCISE OR ENFORCEMENT OF ANY OF THE RIGHTS OF THE
COLLATERAL AGENT OR THE OTHER SECURED PARTIES HEREUNDER OR (III) THE FAILURE BY
SUCH GRANTOR TO PERFORM OR OBSERVE ANY OF THE PROVISIONS HEREOF.


 

SECTION 22. Amendments; Waivers; Additional Grantors; Etc.  (a)  No amendment or
waiver of any provision of this Agreement, and no consent to any departure by
any Grantor herefrom, shall in any event be effective unless the same shall be
in writing and signed by the Collateral Agent and the Grantors, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given. No failure on the part of the Collateral Agent
or any other Secured Party to exercise, and no delay in exercising any right
hereunder, shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right.

 


(B)           UPON THE EXECUTION AND DELIVERY BY ANY PERSON OF A SECURITY
AGREEMENT SUPPLEMENT IN SUBSTANTIALLY THE FORM OF EXHIBIT E HERETO (EACH A
“SECURITY AGREEMENT SUPPLEMENT”), SUCH PERSON SHALL BE REFERRED TO AS AN
“ADDITIONAL GRANTOR” AND SHALL BE AND BECOME A GRANTOR HEREUNDER, AND EACH
REFERENCE IN THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO “GRANTOR” SHALL ALSO
MEAN AND BE A REFERENCE TO SUCH ADDITIONAL GRANTOR, EACH REFERENCE IN THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS TO THE “COLLATERAL” SHALL ALSO MEAN AND
BE A REFERENCE TO THE COLLATERAL GRANTED BY SUCH ADDITIONAL GRANTOR AND EACH
REFERENCE IN THIS AGREEMENT TO A SCHEDULE SHALL ALSO MEAN AND BE A REFERENCE TO
THE SCHEDULES ATTACHED TO SUCH SECURITY AGREEMENT SUPPLEMENT.


 

SECTION 23. Notices, Etc.  All notices and other communications provided for
hereunder shall be either (a) in writing (including telegraphic, telecopier or
telex communication) and mailed, telegraphed, telecopied, telexed or otherwise
delivered or (b) by electronic mail (if electronic mail addresses are designated
as provided below) confirmed immediately in writing, in the case of the Borrower
or the Collateral Agent (as provided for the Administrative Agent thereunder),
addressed to it at its address specified in the Credit Agreement and, in the
case of each Grantor other than the Borrower, addressed to it at its address set
forth opposite such Grantor’s name on the signature pages hereto or on the
signature page to the Security Agreement Supplement pursuant to which it became
a party hereto; or, as to any party, at such other address as shall be
designated by such party in a written notice to the other parties. All such
notices and other communications shall be deemed to be given or made upon the
earlier to occur of (a) actual receipt by the relevant party hereto and (b) (i)
if delivered by hand or by courier, when signed for by or on behalf of the
relevant party hereto; (ii) if delivered by mail, four (4) Business Days after
deposit in the mails, postage prepaid; (iii) if delivered by facsimile, when
sent and receipt has been confirmed; and (iv) if delivered by electronic mail,
when delivered. Delivery by telecopier of “pdf” of an executed counterpart of
any amendment or waiver of any provision of this Agreement or of any Security
Agreement Supplement or Schedule hereto shall be effective as delivery of an
original executed counterpart thereof.

 

SECTION 24. Continuing Security Interest; Assignments under the Credit
Agreement. This Agreement shall create a continuing security interest in the
Collateral and shall (a) remain in full force

 

--------------------------------------------------------------------------------


 

and effect until the latest of (i) the payment in full in cash of the Secured
Obligations (other than (x) obligations with respect to Secured Hedge
Agreements, (y) Cash Management Obligations not yet due and payable and (z) the
contingent obligations not yet accrued and payable under the Loan Documents),
(ii) the Maturity Date for the Revolving Credit Facility, (iii) the Maturity
Date for the Term Loan Facility and (iv) the termination or expiration of all
Letters of Credit, (b) be binding upon each Grantor, its permitted successors
and assigns and (c) inure, together with the rights and remedies of the
Collateral Agent hereunder, to the benefit of the Secured Parties and their
respective permitted successors, transferees and assigns. Without limiting the
generality of the foregoing subsection (c), any Lender may assign or otherwise
transfer all or any portion of its rights and obligations under the Credit
Agreement (including, without limitation, all or any portion of its Commitments,
the Loans owing to it and the Note or Notes, if any, held by it) to any other
Person, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted to such Lender herein or otherwise, in each
case as provided in Section 10.07 of the Credit Agreement.

 

SECTION 25. Release; Termination. (a)  Upon any sale, lease, transfer or other
disposition of any item of Collateral of any Grantor in accordance with the
terms of the Loan Documents (other than sales of Inventory in the ordinary
course of business), the Collateral Agent will, at such Grantor’s expense,
execute and deliver to such Grantor such documents as such Grantor shall
reasonably request to evidence the release of such item of Collateral from the
assignment and security interest granted hereby; provided, however, that (i)
such Grantor shall have delivered to the Collateral Agent a written request for
release describing the item of Collateral and the terms of the sale, lease,
transfer or other disposition in reasonable detail, together with a form of
release for execution by the Collateral Agent and a certificate of such Grantor
to the effect that the transaction is in compliance with the Loan Documents and
as to such other matters as the Collateral Agent may reasonably request, and
(ii) the proceeds of any such sale, lease, transfer or other disposition
required to be applied, or any payment to be made in connection therewith, in
accordance with Section 2.05(b) of the Credit Agreement shall, to the extent so
required, be paid or made to, or in accordance with the instructions of, the
Collateral Agent when and as required under Section 2.05(b) of the Credit
Agreement.

 


(B)           UPON THE LATEST OF (I) THE PAYMENT IN FULL IN CASH OF THE SECURED
OBLIGATIONS (OTHER THAN (X) OBLIGATIONS WITH RESPECT TO SECURED HEDGE
AGREEMENTS, (Y) CASH MANAGEMENT OBLIGATIONS NOT YET DUE AND PAYABLE AND
(Z) CONTINGENT INDEMNIFICATION OBLIGATIONS NOT YET ACCRUED AND PAYABLE UNDER THE
LOAN DOCUMENTS), (II) THE MATURITY DATE FOR THE REVOLVING CREDIT FACILITY, (III)
THE MATURITY DATE FOR THE TERM LOAN FACILITY AND (IV) THE CASH
COLLATERALIZATION, BACK-STOP (ON TERMS REASONABLY SATISFACTORY TO THE COLLATERAL
AGENT), TERMINATION OR EXPIRATION OF ALL LETTERS OF CREDIT, THE PLEDGE AND
SECURITY INTEREST GRANTED HEREBY SHALL TERMINATE AND ALL RIGHTS TO THE
COLLATERAL SHALL REVERT TO THE APPLICABLE GRANTOR. UPON ANY SUCH TERMINATION,
THE COLLATERAL AGENT WILL, AT THE APPLICABLE GRANTOR’S EXPENSE, EXECUTE AND
DELIVER TO SUCH GRANTOR SUCH DOCUMENTS AS SUCH GRANTOR SHALL REASONABLY REQUEST
TO EVIDENCE SUCH TERMINATION.


 

SECTION 26. Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier shall be effective as delivery of an original executed
counterpart of this Agreement.

 

SECTION 27. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

 

UHS HOLDCO, INC.

 

 

 

 

 

By:

 

/s/ Rex T. Clevenger

 

 

 

Name: Rex T. Clevenger

 

 

 

Title: CFO & Executive Vice President

 

 

 

 

 

 

Address for Notices:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

UHS MERGER SUB, INC.

 

 

 

 

 

By:

 

/s/ Robert Juneja

 

 

 

Name: Robert Juneja

 

 

 

Title: President

 

 

 

 

 

 

Address for Notices:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

UNIVERSAL HOSPITAL SERVICES, INC., after giving effect to the Acquisition



 

 

 

By:

 

/s/ Rex T. Clevenger

 

 

 

Name: Rex T. Clevenger

 

 

 

Title: CFO & Executive Vice President

 

 

 

 

 

 

Address for Notices:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------
